Case: 12-41240      Document: 00512504696         Page: 1    Date Filed: 01/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 12-41240                             January 17, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO GONZALEZ-CORTEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-627-1


Before KING, DeMOSS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Francisco Gonzalez-Cortez (Gonzalez) pleaded guilty of possession with
intent to distribute 100 grams or more of heroin, and he was sentenced to a 46-
month term of imprisonment and to a statutory minimum four-year period of
supervised release. In this appeal, Gonzalez raises issues related to the district
court’s imposition of a period of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41240      Document: 00512504696      Page: 2    Date Filed: 01/17/2014


                                   No. 12-41240

      After United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for procedural error and substantive reasonableness under an abuse
of discretion standard. United States v. Johnson, 619 F.3d 469, 471-72 (5th
Cir. 2010) (citing Gall v. United States, 552 U.S. 38, 50-51 (2007)). Because
Gonzalez did not object to the procedural and substantive reasonableness of
his sentence, however, our review is for plain error. 1 See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To show plain error, a defendant
must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. To show that an error was clear or obvious, “A defendant need
not show that the specific factual and legal scenario has been addressed but
must at least show error in the straightforward applications of case law. By
contrast, an error is not plain if it requires the extension of precedent.” United
States v. Vargas-Soto, 700 F.3d 180, 182 (5th Cir. 2012) (internal quotation
marks and citations omitted).
      Gonzalez contends that imposition of the four-year period of supervised
release was procedurally unreasonable because it was imposed without an
adequate explanation, despite the suggestion, in U.S.S.G. § 5D1.1(c) (2011),
that defendants like him should not be sentenced to a period of supervised
release. Because he qualified for the safety-valve provision, he contends, a
period of supervised release was not “required by statute,” for purposes of
§ 5D1.1(c).




      1  Gonzalez has preserved for possible further review the question whether his
substantive unreasonableness claim should not be subject to plain-error review.
                                          2
    Case: 12-41240     Document: 00512504696     Page: 3   Date Filed: 01/17/2014


                                  No. 12-41240

      In United States v. Miranda-Delgado, No. 12-41129, 2013 WL 3475113,
at *1 (5th Cir. July 11, 2013) (unpublished), this court, applying the plain error
standard, rejected the defendant’s contention that “his qualification for relief
under the safety-valve provision relieved the court from any statutory
obligation to impose a term of [supervised release] and triggered application of
§ 5D1.1(c).” The court observed that there were no cases from this or any other
circuit on point. Id. Accordingly, the court concluded, any error was not clear
or obvious under current law. Id.
      Although Miranda-Delgado is not dispositive, it is persuasive authority,
and Gonzalez cites no authority in support of his legal argument, which
involves an extension of the law. See 5th Cir. R. 47.5.4; see also Vargas-Soto,
700 F.3d at 182. In light of Miranda-Delgado, it was neither clear nor obvious
that Gonzalez was eligible for relief from imposition of a period of supervised
release under § 5D1.1(c). See 2013 WL 3475113, at *1.
      Gonzalez contends that the district court failed to explain adequately its
reasons for imposing a period of supervised release.        The district court’s
statement that it had considered the statutory sentencing factors provided a
sufficiently particularized explanation of its decision to impose a period of
supervised release. See United States v. Becerril-Pena, 714 F.3d 347, 349-51
(5th Cir. 2013).
      Because he qualified for the safety-valve provision, Gonzalez asserts, he
was eligible for a period of supervised release of less than the statutory
minimum four-year period. Contrary to Gonzalez’s assertion, the record tends
to support the conclusion that the district court was aware that it could impose
a period of supervised release of less than four years.




                                        3
       Case: 12-41240   Document: 00512504696    Page: 4   Date Filed: 01/17/2014


                                  No. 12-41240

        Gonzalez has not rebutted the presumption that his within-guidelines
four-year term of supervised release was substantively reasonable. See United
States v. Cancino-Trinidad, 710 F.3d 601, 607-08 (5th Cir. 2013).
        Next, Gonzalez contends that the district court plainly erred in imposing
a “true name and date of birth” condition of supervised release in violation of
his rights under the First Amendment.         A district court may impose any
condition of supervised release that is reasonably related to one of four factors:
(1) the nature and characteristics of the offense and the history and
characteristics of the defendant, (2) deterrence of criminal conduct,
(3) protection of the public, and (4) the need to provide the defendant with
educational training, medical care, or other correctional treatment. United
States v. Weatherton, 567 F.3d 149, 153 (5th Cir. 2009); 18 U.S.C. §§ 3553(a)(1),
(2)(B)-(D), 3583(d). The condition may not involve a greater deprivation of
liberty than is reasonably necessary and must be consistent with the policy
statements issued by the Sentencing Commission. Weatherton, 567 F.3d at
153.
        Gonzalez asserts that the true-name special condition was not
reasonably related to one of the four factors because his offense did not involve
the use of a false name or false date of birth and because the presentence report
did not indicate that he has a history of doing so. He contends that he has a
First Amendment right to use a false name or false date of birth in some
circumstances and that the true-name condition is not narrowly tailored to
accommodate that constitutional right. Because Gonzalez’s argument involves
an extension of United States v. Alvarez, 132 S. Ct. 2537, 2544-47, 2553-55
(2012) (Breyer, J., concurring), rather than a straightforward application of
that case, any error on the part of the district court was not clear or obvious.
See Vargas-Soto, 700 F.3d at 182. The judgment is AFFIRMED.


                                        4